Citation Nr: 1747560	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  09-27 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.

2.  Entitlement to a rating in excess of 10 percent for chondromalacia of the right knee.

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

Kenneth M. Ciardiello, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United Stated Navy from March 1968 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and November 2009 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran presented sworn testimony at a hearing before the undersigned in February 2014.

When this case was last before the Board in June 2014, it was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

In regards to the Veteran's claim for service connection for a psychiatric disorder, the Board finds that remand is again necessary.  First, the Board finds that the Veteran should be provided with a new VA examination which complies with the previous remand instructions.  In the June 2014 remand, the Board instructed the August 2016 examiner to address the clinical findings in the Veteran's December 2012 VA examination which contained findings of anxiety, depression, and panic attacks, and which diagnosed him with depressive disorder.  The August 2016 examiner reported that the Veteran did not have a diagnosable psychiatric disorder, and thus offered no nexus opinions which were requested.  The August 2016 examiner failed to address the December 2012 VA examination findings, and provided no rationale as to why the Veteran was at one time diagnosed with depressive disorder, but now is not.  Additionally, the August 2016 examiner used the wrong diagnostic criteria during the examination.  The August 2016 examiner used the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5); however, the June 2014 remand instructed the examiner to use the DSM-IV.  On remand, the examiner must use the DSM-IV.  See Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, during the August 2016 VA examination, the Veteran reported that he is seeing a private doctor that has prescribed him medication to manage his depression.  See August 2016 VA Examination at 2.  An attempt to secure those records should be made. 

In regards to the Veteran's claim for an increased rating for right knee chondromalacia, the Board finds that remand is necessary to provide the Veteran a VA examination in compliance with the holdings of Correia v. McDonald, 28 Vet. App. 158 (2016), as well as Sharp v. Shulkin, 29 Vet. App. 26 (2017). 

The Veteran was last afforded a VA examination concerning his right knee in August 2016.  Recently, the United States Court of Appeals for Veterans claims in Correia held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as is particularly relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  A review of the claims file reveals that the August 2016 VA examination did not include the required range of motion findings as delineated in Correia.  As such,  a new VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected right knee disability, to include consideration of range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing situations.

In addition, recently, the Court in Sharp v. Shulkin, 29 Vet. App. 26 (2017) addressed the adequacy of a VA examiner's opinion concerning additional functional loss during flare-ups of a musculoskeletal disability, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why [he or] she c[an] not do so."  Thus, in light of the Court's determination in Sharp, the Board finds that this matter must be remanded for a new VA examination and opinion addressing the issue of limitation of motion during flare-ups.  

Further, the Board finds that the issue of entitlement to a TDIU is intertwined with the other issues currently on appeal which are being remanded.  Thus, those claims remaining on appeal must be fully decided prior to adjudication of the Veteran's claim for a TDIU.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA medical records and associate them with the Veteran's claims file.

2. The RO should take appropriate measures to request copies of any outstanding records of pertinent private medical treatment, including any relevant records from Dr. Heinbrauer in Massapequa, NY, and associate them with the claims file.  If no records are available, include documentation of the unavailability in the claims file.

3. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of and/or were contemporaneously informed of his psychiatric disorder, and the extent and severity of his right knee disability.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4. Schedule the Veteran for a VA examination to determine the current nature and etiology of any current psychiatric disorder. 

Both the paper claims file and all pertinent records should be made available to and reviewed by the VA examiner.

All appropriate tests and studies should be conducted.  All findings and conclusions should be set forth in a legible report.  

The VA examiner should expressly address the following:

i)  Diagnose all current acquired psychiatric disorders and provide a full multi-axial diagnosis pursuant to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV).  A diagnosis of PTSD must be ruled in or excluded.

ii)  Discuss whether it is at least as likely as not that any currently diagnosed psychiatric disorder - including major depressive disorder - was either (a) caused by, or (b) aggravated by the Veteran's reported in-service stressor(s) or by any other aspect of his active service.

iii)  Discuss whether it is at least as likely as not that any currently diagnosed psychiatric disorder - including major depressive disorder - was either (a) caused by, or (b) aggravated by any of the Veteran's service-connected disabilities.

In making these determinations, the VA examiner should expressly address and reconcile the findings in the October 2012 VA examination report with the clinical findings of anxiety, depression, and related psychiatric symptoms.  The examiner should also discuss the Veteran's VA outpatient treatment records, and the lay evidence of persistent and recurrent mental health problems emanating from his period of Vietnam-era naval service.  See Board Hearing Tr. at 27-32.  

A complete rationale for all findings and conclusions should be set forth in a report.

A physical examination is not required unless one is deemed necessary by the examiner. 

5. Schedule the Veteran for a VA examination to determine the current nature and severity of his right knee disability.  The claims file and a copy of this REMAND must be made available to, and reviewed by, the examiner.  All indicated tests should be conducted, and all findings reported in detail.

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The examiner should also offer an estimate as to additional functional loss during flares regardless of whether the Veteran is undergoing a flare-up at the time of the examination.  

Further, in accord with the requirements of 38 C.F.R. § 4.59, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight- bearing and, if possible, with the range of the opposite undamaged joint; or an explanation from the examiner that any such testing cannot or should not be conducted.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of his right knee symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  

6. Then readjudicate the appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

